The opinion of the court was delivered,
by Thompson, J
— All the requirements of this ease are so fully met and covered by the opinion of the learned President of the Orphans’ Court, that we are saved the labour of any additional investigation of the points raised, and affirm the decree for the reasons therein given; citing only, in addition to the authorities he has cited, the case of Connell et ux. v. Lovell’s Executors, 11 Casey 100. It fully sustains the doctrine announced in this ease.
Decree affirmed at the costs of the appellees.